PROB 12A
(7/93)

                                 United States District Court
                                            for
                                  District of New Jersey
                          Report on Offender Under Supervision
his
Name of Offender: Manuel Jesus Blanquet                                                 Cr.: 12-00773-001
                                                                                         PACTS #: 62318

Name of Sentencing Judicial Officer:    THE HONORABLE JOSE L. LINARES
                                        CHIEF UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 01/21/2014

Original Offense:   Count One: Conspiracy to Distribute Narcotics, 21 U.S.C. § 846

Original Sentence: 55 months imprisonment, 60 months supervised release

Special Conditions: Substance Abuse Testing and Treatment

Type of Supervision: Supervised Release                           Date Supervision Commenced:09/04/15

                                  NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition(s) of supervision:

Violation Number     Nature of Noncompliance

  1                    On May 16, 2019, Mr. Blanquet submitted a positive amphetamine test. The
                       national lab confirmed the results. Mr. Blanquet is uncooperative with the
                       Probation Office and the non-compliance has yet to be addressed.


U.S. Probation Officer Action:

Due to the offender’s continued residence in San Bernardino, California, the United States Probation Office
in the Central District of California is requesting a transfer of jurisdiction. The Probation Office is
recommending no court action at this time but upon obtaining jurisdiction will address Blanquet’s continued
non-compliance and may initiate violation of supervised release proceedings if deemed necessary.

                                                                 Respectfully
                                                                        fully submitted,

                                                                   By: Elisa
                                                                          isa Martinez,
                                                                        Supervising U.S. Probation Officer
                                                                   Date: 07/21/2019
                                                                                         Prob 12A – page 2
                                                                                      Manuel Jesus Blanquet


  Please check a box below to indicate the Court’s direction regarding action to be taken in this case:

X No Formal Court Action to be Taken at This Time (as recommended by the Probation Office)
   Submit a Request for Modifying the Conditions or Term of Supervision
   Submit a Request for Warrant or Summons
   Other



                                                                Signature
                                                                   g ature of Judicial Officer
                                                                Siign                  Offfiice
                                                                                       Of    cer


                                                           August 26, 2019
                                                                             Date
